Dismissed and Opinion filed March 6, 2003








Dismissed and Opinion filed March 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00143-CV
____________
 
GLENN
BRUXVOORT, Appellant
 
V.
 
MARTHA
RANEY BRUXVOORT, Appellee
 

 
On Appeal from the 361st District Court
Brazos
County, Texas
Trial Court Cause No. 53993-CV
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed October 29, 2002.
On February 27, 2003, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed March 6, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.